Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered June 11, 1999, convicting defendant, upon his plea of guilty, of grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The record, including the thorough plea allocution, estab*112lishes that defendant’s guilty plea was knowingly, intelligently and voluntarily entered (see, People v Fiumefreddo, 82 NY2d 536, 543-544) and that he received meaningful representation (see, People v Ford, 86 NY2d 397, 404).
Under the cooperation agreement, the People, in their sole discretion, were to determine whether defendant’s cooperation efforts were so “extraordinary” as to warrant a misdemeanor plea. The cooperation agreement clearly promised such leniency in exchange for “extraordinary” efforts, not simple cooperation (see, People v Anonymous, 219 AD2d 525, lv denied 87 NY2d 844). Inasmuch as the People’s determination that the agreement went unfulfilled was made in good faith, defendant’s motion for specific performance or leave to withdraw his plea was properly denied (People v Anonymous, 253 AD2d 709, lv denied 92 NY2d 980). The court, after affording defendant a full and fair opportunity to address the issue of his cooperation, imposed the minimum sentence permissible under the felony plea. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.